PER CURIAM.
Robert Tilson Morley appeals the district court’s order granting summary judgment to Defendants in his employment *254discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Morley v. North Carolina Dep’t of Human Res., No. CA-00-250-1-C (W.D.N.C. July 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.